SARTAIN, Judge.
This court, ex proprio motu, ordered appellant, Ronald J. Egan, to show cause why his appeal from a judgment granting ap-pellees a preliminary injunction should not be dismissed for the failure of appellant to timely apply and post a bond for a devolu-tive appeal.
The petition for a preliminary injunction was heard by the trial judge and the judgment was signed in open court on September 15, 1972, granting the preliminary injunction as prayed for.
On the 24th day of October, 1972, appellant filed a petition for the present appeal and posted his bond on the same date.
C.C.P. Art. 3612 is explicit in its provisions that “an appeal from an order or judgment relating to a preliminary injunction must be taken and a bond furnished within fifteen days from the date of the order or judgment”. As evidenced by the pertinent dates aforementioned, there was *539an elapse of thirty-nine days from the date of the judgment granting the temporary injunction before the appeal and appeal bond were filed.
It is therefore evident that appellant failed to comply with the requirement of C.C.P. Art. 3612 and his appeal must be dismissed. Louisiana State Board of Medical Examiners v. Kettmann, 221 So.2d 263 (2nd La.App.1969) and Certified Finance Company v. Jones, 191 So.2d 188 (3rd La.App.1966).
Accordingly, for the above reasons, appellant’s appeal is dismissed at his costs.
Appeal dismissed.